Case 1:20-cr-00073-TFM-N Document 3 Filed 06/05/20 Page 1 of 2                       PageID #: 11




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA                       *
                                               *
v.                                             *      Criminal No.     20-mj-47
                                               *
TIA DEYON PUGH                                 *


               MOTION TO SEAL CRIMINAL COMPLAINT DOCUMENTS

        COMES NOW the United States, by and through its attorney, the United States Attorney

for the Southern District of Alabama, and moves the Court to seal the Criminal Complaint,

Affidavit in Support of an Application for an Arrest Warrant, Arrest Warrant, Motion to Seal

Criminal Complaint Documents, and Order on Motion to Seal Criminal Complaint Documents in

the above-captioned matter until such time that the arrest warrant is executed and the defendant

has attended her initial appearance hearing.

        The FBI continues to investigate this matter, and there are other individuals who may also

be charged. Making publicly available the information contained in these documents prior to the

defendant’s arraignment may hinder this ongoing investigation by allowing other potential targets

to flee this jurisdiction.

        Furthermore, the Affidavit in Support of an Application for an Arrest Warrant contains

details of a matter that has received intense media scrutiny. This is a particularly sensitive

investigation that the United States expects will generate significant media attention. Thus, it is

likely that this matter will be widely covered prior to the defendant’s arraignment if this motion is

not granted. Accordingly, the United States requests this matter be sealed until such time that the

the defendant has attended her initial appearance hearing.
Case 1:20-cr-00073-TFM-N Document 3 Filed 06/05/20 Page 2 of 2                     PageID #: 12




       WHEREFORE, the United States moves the Court to seal the case regarding the above-

captioned matter until such time that the defendant has attended her initial appearance hearing.


       Respectfully submitted this 4th day of June, 2020.


                                                     RICHARD W. MOORE
                                                     UNITED STATES ATTORNEY

                                                By: /s/ Christopher J. Bodnar
                                                    CHRISTOPHER J. BODNAR
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    63 South Royal Street, Suite 600
                                                    Mobile, Alabama 36602
